UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal quarter ended: SEPTEMBER 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26897 JAVO BEVERAGE COMPANY, INC. (Name of registrant as specified in its charter) DELAWARE 48-1264292 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1311 SPECIALTY DRIVE VISTA, CALIFORNIA 92081 (Address of principal executive offices, including zip code) (760) 560-5286 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: NONE Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Act). Large accelerated fileroAccelerated filer þNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): YesoNoþ The number of shares outstanding of the registrant's Common Stock, $0.001 par value per share ("Common Stock"), was 152,259,276 as of October 31, 2007.The number of shares outstanding of the registrant’s Series B Preferred Stock, $0.001 par value per share (“Preferred Stock”), is 1,952,683. 1 JAVO BEVERAGE COMPANY, INC. Page Number PART I.FINANCIAL INFORMATION ITEM 1.Condensed Financial Statements Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4.Controls and Procedures 22 PART II.OTHER INFORMATION ITEM 1.Legal Proceedings 23 ITEM 1A.Risk Factors 23 ITEM 6.Exhibits 23 SIGNATURE PAGE 23 2 PART 1 ITEM 1.CONDENSED FINANCIAL STATEMENTS JAVO BEVERAGE COMPANY, INC. CONDENSED BALANCE SHEETS September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current assets: Cash, restricted cash and cash equivalents $10,377,627 $18,324,161 Accounts receivable, less allowances 2,481,592 844,144 Inventory, net of reserve for obsolescence 1,104,065 708,166 Prepaid expenses 550,057 150,098 Total current assets 14,513,341 20,026,569 Property and equipment, net 3,082,295 880,559 Intangibles, net 775,034 247,696 Deposits 20,242 20,242 Total assets $18,390,912 $21,175,066 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $2,536,411 $1,176,681 Accrued payroll and related expenses $121,146 $41,014 Accrued short-term interest payable 343,375 289,359 Working capital line of credit 1,213,000 713,000 Warrants liability 4,269,165 7,532,371 Current portion of long-term debt 4,983,901 3,678,882 Current portion of long-term interest 100,000 Total current liabilities 13,566,998 13,431,307 Long-term debt, net of current portion 14,838,896 18,423,854 Unamortized discount on long-term debt (10,341,069 ) (13,818,233 ) Accrued long-term interest payable 34,496 95,848 Total liabilities 18,099,321 18,132,776 Stockholders' equity: Common stock, $0.001 par value, 300,000,000 shares authorized, 152,259,276and 149,504,927 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 151,344 149,505 Preferred stock, $0.001 par value, 10,000,000 shares authorized, 1,952,683 and 1,775,166 shares issuedand outstanding as of September 30, 2007 and December 31, 2006, respectively 1,953 1,775 Additional paid in capital 51,990,321 43,196,496 Deferred compensation (4,385,283 ) Accumulated deficit (47,466,744 ) (40,305,486 ) Total stockholders' equity 291,591 3,042,290 Total liabilities and stockholders' equity $18,390,912 $21,175,066 The accompanying notes are an integral part of these financial statements. 3 JAVO BEVERAGE COMPANY,INC. CONDENSED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net sales $3,921,536 $2,308,365 $9,865,080 $7,823,538 Cost of sales (2,807,636 ) (1,366,764 ) (6,486,084 ) (4,723,794 ) Gross profit 1,113,900 941,601 3,378,996 3,099,744 Operating expenses: Selling and marketing (1,198,652 ) (495,825 ) (3,080,609 ) (1,356,384 ) General and administrative (1,698,928 ) (879,829 ) (4,828,063 ) (2,558,716 ) Total operating expenses (2,897,580 ) (1,375,654 ) (7,908,672 ) (3,915,100 ) Loss from operations (1,783,680 ) (434,053 ) (4,529,676 ) (815,356 ) Other income (expenses): Interest income 186,806 1,847 560,849 5,837 Interest expense (1,540,071 ) (276,935 ) (4,720,716 ) (7,207,734 ) Income (expense) from derivatives 2,998,898 3,263,206 Other income/(expense), net 11,746 42,849 Gain/(loss) on disposal of assets (1,427 ) (2,604 ) Total other expense 1,655,952 (275,088 ) (856,416 ) (7,201,897 ) Net loss ($127,728 ) ($709,141 ) ($5,386,092 ) ($8,017,253 ) Basic profit (loss) per share ($0.00 ) ($0.01 ) ($0.04 ) ($0.05 ) Weighted average number of shares outstanding, basic 150,889,106 149,504,927 150,013,683 149,488,352 The accompanying notes are an integral part of these financial statements. 4 JAVO BEVERAGE COMPANY, INC. CONDENSED STATEMENTS OF CASH FLOWS UNAUDITED Nine Months ended September 30, 2007 2006 Cash flows from operating activities: Net income/(loss) ($5,386,093 ) ($8,017,253 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 3,823,585 1,970,050 Provision for bad debt 135,200 Loss (gain) on derivatives (3,263,206 ) Issuance of warrants for services and warrants exercised 1,516 Accelerated interest and discount converted to preferred stock 5,384,964 Issuance of common stock for compensation 7,250 Loss (gain) on disposal of assets 2,604 Deferred compensation 602,717 Changes in operating assets and liabilities: Accounts receivables (1,772,647 ) 187,838 Inventories (395,900 ) (506,116 ) Prepaid expenses and deposits (999,216 ) 533,635 Employee advances (743 ) (4,462 ) Accounts payable and accrued expenses 1,439,862 77,620 Accrued interest payable 493,990 115,522 Net cash used in operating activities (5,319,847 ) (249,436 ) Cash flows from investing activities: Proceeds from disposal of equipment 7,317 Purchases of property and equipment (2,152,832 ) (81,008 ) Net cash used in investing activities (2,145,515 ) (81,008 ) Cash flows from financing activities: Proceeds from line-of-credit borrowing 1,213,000 Repayment on line-of credit (713,000 ) Repayments under capital lease obligations (92,283 ) (6,820 ) Repayments on long-term debt (888,889 ) (13,145 ) Net cash provided by financing activities (481,172 ) (19,965 ) Net change in cash and cash equivalents (7,946,534 ) (350,409 ) Cash and cash equivalents at beginning of period 18,324,161 519,554 Cash and cash equivalents at end of period $10,377,627 $169,145 Non-cash financing and investing activities: Issuance of preferred stock $1,775,166 $17,751,660 Issuance of common stock $2,377,942 Issuance of warrants for service $1,541 Return of common stock to treasury $4 Equipment from capital lease $372,483 $101,094 Supplemental cash flow information: Cash paid for interest $774,627 $32,015 Cash paid for income taxes $3,918 $2,399 The accompanying notes are an integral part of these financial statements. 5 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1.BASIS OF PRESENTATION In the opinion of management, the accompanying condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information, the instructions for Form 10-Q and Rule 10-01 of Regulation S-X and contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company's financial position as of September 30, 2007 and the results of operations and of cash flows for the nine month period ended September 30, 2007 and 2006. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. Management believes that although the disclosures presented are adequate to make the information not misleading, it is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes included in the Company's latest annual report on Form 10-K. Certain prior year amounts have been reclassified to conform to current year presentation. NOTE 2.ACCOUNTS RECEIVABLE As of September 30, 2007 and December 31, 2006, the Company’s accounts receivable were: September 30, 2007 December 31, 2006 Accounts receivable $2,653,594 $1,115,742 Allowance for doubtful accounts (172,002 ) (271,598 ) $2,481,592 $844,144 NOTE 3.INVENTORY Inventory consists of the following at September 30, 2007 and December 31, 2006. September 30, 2007 December 31, 2006 Raw materials $781,429 $462,558 Finished goods 360,892 283,864 1,142,321 746,422 Reserve for obsolescence (38,256 ) (38,256 ) $1,104,065 $708,166 NOTE 4.PROPERTY AND EQUIPMENT Property and equipment consists of the following at September 30, 2007 and December 31, 2006. September 30, 2007 December 31, 2006 Production equipment $3,409,953 $1,639,675 Office equipment 258,690 206,926 Construction-in-process 579,444 Leasehold improvements 221,475 114,202 Total cost 4,469,562 1,960,803 Less accumulated depreciation (1,387,267 ) (1,080,244 ) $3,082,295 $880,559 During the nine months ended September 30, 2007 and December 31, 2006, depreciation expense totaled $313,657 and $153,314 respectively. 6 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 5.INTANGIBLE ASSETS Intangible assets include loan costs of $1,141,050, net of amortization of $1,129,592, or $11,458.These loan costs are being amortized over the five-year life of the loans.The loan costs related to promissory notes converted to preferred stock in 2006 became fully amortized at the time of the conversion.Amortization expense as of September 30, 2007 and 2006 was $14,834 and $501,725, respectively.In addition, in 2005, the Company entered into a five-year contract to be the primary liquid coffee provider for a large contract foodservice operator.In connection with that contract, the Company agreed to pay a $900,000 conversion fee which is being amortized based on quantities of product sold over the term of the contract.The Company paid $300,000 in 2005 and $600,000 in 2007.The agreement was modified in April 2007 to include iced dispensed products and extended the terms of the agreement though 2012.The Company recorded an amortization expense of $22,551 and of $57,828 for the three months and nine months ended September 2007, respectively.The conversion fee net of the $136,424 accumulated amortization is reported on the balance sheet as part of the Company’s intangible assets. Intangible assets, net as of September 30, 2007 December 31, 2006 Loan fees $1,141,050 $1,141,050 Conversion fee 900,000 300,000 2,041,050 1,441,050 Accumulated amortization (1,266,016 ) (1,193,354 ) Net intangibles $775,034 $247,696 NOTE 6.WORKING CAPITAL LINE OF CREDIT The Company paid off its $713,000 working capital line of credit balance through Comerica Bank in July 2007.Also, in July 2007, the Company entered into a $5,000,000 working capital loan with Wells Fargo Bank, N.A. which matures July 1, 2009.The loan is secured by cash and cash equivalents totaling $5,000,000 and carries an interest rate that floats at 1.25% over LIBOR rounded up to the next eighth of a point or a maximum of bank prime.The loan balance and current interest rate as of September 30, 2007, are $1,213,000 and 6.375%, respectively.As of September 30, 2007, the amount available on the line of credit was $3,787,000. NOTE 7.LONG-TERM DEBT The Company’s long term debt, including the Senior Convertible Debt, matures as shown in the table below.The Company, at its option, may pay its Senior Convertible Debt payments of interest and principal with registered Common Stock, at a discount 12-15% of the 20 day trailing volume weighted average selling price (‘VWAP”). See additional details related to the Senior Convertible Debt in our Form 10-K for 2006 filed March 16, 2007. Long-term debt matures as follows: September 2007 to August 2008 $4,983,901 September 2008 to August 2009 4,760,219 September 2009 to August 2010 4,967,941 September 2010 to August 2011 4,742,656 September 2011 to August 2012 339,270 Thereafter 28,810 $19,822,797 Less current portion 4,983,901 $14,838,896 As of September 30, 2007, the Company recorded interest expense of $4,485,501 in connection with its $21 million Senior Convertible Debt which is made up of accrued interest on the convertible notes of $1,077,786 plus non-cash accretion of its debt discount of $3,407,715.For the three months ended September 30, 2007, the Company recorded interest expense of $1,476,571, of which $343,375 was for accrued interest and $1,133,196 was for non-cash accretion of debt discount related to its Senior Convertible Debt. 7 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 7.LONG-TERM DEBT (CONTINUED) During 2007, the Company entered into several capital lease agreements for new plant assets. In March 2007, the Company entered into a capital lease agreement for a new security system, payable in 13 monthly installments of $3,434, including interest at 13.96% per annum.The lease matures in 2008. A roaster was leased by the Company during April 2007, payable in 72 monthly installments of $4,991 including interest at 13.427% per annum.The lease matures in 2012. Also, in April 2007, a new equipment van was leased by the Company, payable in 60 monthly installments of $438, including interest at 8.394% per annum.The lease matures in 2012. In June 2007, the Company also entered into a capital lease agreement for a new filler machine, payable in 60 monthly installments of $631 including interest at 6% per annum.The lease matures in 2012. In addition, during June 2007, the Company began leasing a forklift, payable in 60 monthly installments of $564, including interest at 9.879% per annum. The lease matures in 2012. NOTE 8.WARRANT LIABILITY AND OTHER DERIVATIVE INCOME In December 2006, the Company issued five-year warrants for purchase of 7,195,846 of shares of the Company’s Common Stock in connection with its $21 million Senior Convertible Debt.The warrants have strike prices ranging from $1.79 to $2.24.The warrants have been accounted for as derivative instruments. The Company is required to re-value the warrants at the end of each reporting period and record the difference in value as either derivative income or expense.Using Black Scholes with a 93% stock volatility, 1,536 days remaining to exercise, a fixed interest rate of 4.5%, the strike prices and the quarter end closing stock price of $1.04, the September 30, 2007 value of the warrants was determined to be $4,269,165, down from $7,532,370 at December 31, 2006.The Company has recorded non-cash other derivative income of $2,998,898 and $3,263,206 for the three month and nine months ending September 30, 2007, respectively. NOTE 9.ISSUANCES OF STOCK AND STOCK OPTIONS PREFERRED STOCK ISSUANCES In July 2007, the Company issued 177,517 shares of Series B Preferred Stock as payment in kind for the $1 dividend per share to the holders of the Series B Preferred Shares.The issuance increased the shares of Series B Preferred shares outstanding to 1,952,683. COMMON STOCK ISSUANCES AND RETIREMENTS In May 2007, 4,000 forfeited shares of the Company restricted common stock were returned to treasury on the departure of one of its employees. In May 2007, the Company issued 391,932 shares of the Company registered common stock as conversion of a portion of its Senior Convertible Debt.The Company recorded a debt reduction of $504,582, based on 88% of the trailing twenty trading day’s volume weight average price of its stock or $1.2684 per share. In July 2007, the Company issued 307,790 pre-installment shares of the Company’s registered common stock for payment of $388,889 in principal of its Senior Convertible Debt.The number of pre-installment shares issued was determined based on 90% of the lowest volume weighted average price for the ten trading days ending or $1.2635 per share.The final value of the shares used to calculate the amount of principal paid was determined based on 88% of the volume weighted average price for the twenty trading days.The final value of these pre-installment shares was calculated as less than $388,889, therefore, in August, the Company was required to issue 18,636 additional shares. 8 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 9.ISSUANCES OF STOCK AND STOCK OPTIONS (CONTINUED) In July 2007, the Company also issued 280,759 shares of the Company’s registered common stock as payment of the $361,427 quarterly interest due on its Senior Convertible Debt.The shares issued by the Company were valued at 88% of the twenty trading days volume weighted average price, or $1.2874 on the interest payment due. In August 2007, the Company issued 356,083 pre-installment shares of the Company’s registered common stock for payment of $388,889 in principal of its Senior Convertible Debt.The number of pre-installment shares issued was determined based on 90% of the lowest volume weighted average price for the ten trading days ending or $1.0922 per share.The final value of the shares used to calculate the amount of principal paid was determined based on 85% of the volume weighted average price for the twenty trading days.The final value of these pre-installment shares was calculated as less than $388,889, therefore, in September, the Company was required to issue 58,349 additional shares. In September 2007, the Company issued 429,997 pre-installment shares of the Company’s registered common stock for payment of $388,889 in principal of its Senior Convertible Debt.The number of pre-installment shares issued was determined based on 90% of the lowest volume weighted average price for the ten trading days ending or $0.9044 per share.The final value of the shares used to calculate the amount of principal paid was determined based on 85-88% of the volume weighted average price for the twenty trading days.If the final value of these pre-installment shares is less then $388,889, the Company will be required to issue additional shares to equal the value of $388,889 in principal. The final value of these pre-installment shares was calculated as less than $388,889, therefore, in October, the Company was required to issue 29,039 additional shares. STOCK OPTION ISSUANCES On April 25, 2007, the Company adopted its 2007 Stock Option and Incentive Plan.According to the plan the Company may grant stock options, restricted stock, performance shares and unrestricted stock to eligible employees, officers, directors and consultants.Details of these actions are set forth in the Company’s current report on Form 8-K filed April 27, 2007. In April 2007, the Company awarded incentive options totaling for the purchase of 5,000,000 shares of the Company’s restricted common stock at a strike price of $1.16 to five Company executives.The options vest at 60% after 3 years, 20% after 4 years, and the remaining 20% after 5 years.The value of the five-year options was determined using Black Scholes as $4,988,000.The Company is recognizing the value of the options as non-cash deferred compensation over the term of the options based on their vesting schedule.In the three months ending September 30, 2007, the Company has recognized $361,630 as non-cash expense related to the stock options. Year to date, the Company has recorded a non-cash expense of $602,717 related to the stock options.A summary of option activity for the nine months ended September 30, 2007 is presented below: Options Shares Outstanding at December 31, 2006 Granted 5,000,000 Exercised Forfeited Expired Outstanding at September 30, 2007 5,000,000 The calculation of stock-based compensation requires us to make numerous estimates and assumptions and is particularly sensitive to the expected life of each stock option and the estimated volatility of our stock, both of which we estimate based primarily on historical experience.Accordingly, this expense may not be representative of that to be expected in future years. 9 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 10.RELATED PARTY TRANSACTIONS In 2005, the Company entered into a seven-year rental agreement with Javo Dispenser, LLC (“LLC”) to rent liquid concentrate dispensers for placement at its customer locations.The LLC is a Delaware limited liability company owned by Company directors Baker, Knapp, Rielly, Hackett and Solomon and three other Company shareholders.The Company’s Chief Financial Officer serves, without remuneration of any kind, as the General Manager of the LLC.The LLC has agreed to acquire, as needed, up to $2,000,000 worth of liquid dispensers, which are then to be rented to the Company.The term of the rental agreement extends to 2010. As of September 30, 2007, the LLC had purchased 891 dispensers at a total cost of $2,150,941.The Company incurred dispenser rental expense of $534,600 and $202,394 in the nine months ending September 30, 2007 and 2006, respectively.As of September 30, 2007, the Company owed the LLC $152,040.Presented below are the condensed balance sheet for the September 30, 2007 and December 31, 2006, and the Statement of Operations for the nine months ending September 30, 2007 and 2006, respectively. JAVO DISPENSER, LLC. CONDENSED BALANCE SHEET UNAUDITED September 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $3,290 $227,076 Accounts receivable 152,040 30,700 Total current assets 155,330 257,776 Property and equipment, net 1,588,883 1,598,196 Total assets $1,744,213 $1,855,972 LIABILITIES AND MEMBER EQUITY Current liabilities: Accounts payable and accrued expenses $37,049 $337,545 Long-term debt 1,521,464 1,436,373 Total liabilities 1,558,513 1,773,918 Member Equity 185,700 82,054 Total liabilities and member equity $1,744,213 $1,855,972 JAVO DISPENSER, LLC. CONDENSED STATEMENTS OF OPERATIONS UNAUDITED Nine Months ended September 30, 2007 2006 Rental Income $534,600 $202,394 Operating expenses: General and administrative (319,456 ) (137,303 ) Total operating expenses (319,456 ) (137,303 ) Income from operations 215,144 65,091 Other income (expenses): Interest expense (111,497 ) (52,073 ) Net Income $103,647 $13,018 10 JAVO BEVERAGE COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 11.SUBSEQUENT EVENTS In October 2007, the Company issued 458,953 pre-installment shares of the Company’s registered common stock for payment of $430,626 in principal of its Senior Convertible Debt. In October 2007, the Company issued 404,571 shares of the Company’s registered common stock as payment of the $343,375 quarterly interest due on its Senior Convertible Debt.The shares issued by the Company were valued at 85% of the twenty trading days volume weighted average price, or $0.85 on the interest payment due. In November 2007, the Company issued 416,687 pre-installment shares of the Company’s registered common stock for payment of $388,889 in principal of its Senior Convertible Debt.The number of pre-installment shares issued was determined based on 90% of the lowest volume weighted average price for the ten trading days ending or $.0933 per share.The final value of the shares used to calculate the amount of principal paid will be determined based on 85-88% of the volume weighted average price for the twenty trading days.If the final value of these pre-installment shares is less then $388,889, the Company will be required to issue additional shares in November to equal the value of $388,889 in principal.If the final value of the pre-installment shares is determined to be greater than $388,889, the Company will receive credit for paying additional principal on its Senior Convertible Debt. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Company's financial statements and related notes included in this report and, except for historical information, may contain forward-looking statements within the meaning of applicable federal securities law. FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 (the "Act") provides a safe harbor for forward-looking statements made by or on behalf of the Company. The Company and its representatives may from time to time make written or oral forward-looking statements, including statements contained in this report and in our other filings with the Securities and Exchange Commission (the "SEC"). These statements use words such as "believes," "expects," "intends," "plans," "may," "will," "should," "anticipates," and other similar expressions. All statements that address operating performance, events, or developments that the Company expects or anticipates will occur in the future, including statements relating to volume growth, share of sales or statements expressing general optimism about future operating results, are forward-looking statements within the meaning of the Act. The forward-looking statements are based on management's current views and assumptions regarding future events and operating performance. We cannot assure that anticipated results will be achieved since actual results may differ materially because of risks and uncertainties. We do not undertake to revise these statements to reflect subsequent developments. Management cautions that these statements are qualified by their terms and/or important factors, many of which are outside the control of the Company and involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made, including but not limited to the following: · The impact of rapid or persistent fluctuations in the price of coffee beans; · Fluctuations in the supply of coffee beans; · General economic conditions and conditions which affect the market for coffee; · The effects of competition from other coffee manufacturers and other beverage alternatives; · Changes in consumption of coffee; · The Company’s ability to generate sufficient cash flows to support capital plans and general operating activities; · The introduction of new products; · Laws and regulations and/or changes therein including changes in accounting standards, taxation requirements (including tax rate changes, new tax laws and revised tax law interpretations), environmental laws andchanges in any food and drug laws, especially those that may affect the way in which the Company’s products are marketed and/or labeled and/or sold; · The Company’s ability to penetrate new markets; · The terms and/or availability of credit facility and the actions of the Company’s creditors; · Unforeseen economic and political changes; · The Company’s ability to make suitable arrangements for the co-packing of certain of its products; · Volatility of stock prices may restrict sales opportunities; · Unilateral decisions by distributors and other customers to discontinue buying all or any of the Company’s products that they are purchasing at this time. The foregoing list of important factors and other risks detailed from time to time in the Company’s reports filed with the SEC are not exhaustive. You are strongly encouraged to consider these factors when evaluating forward-looking statements in this report. We undertake no responsibility to update any forward-looking statements contained in this report. 12 OVERVIEW The Company is a manufacturer of coffee and tea concentrates, drink mixes, and flavor systems serving the foodservice, food and beverage manufacturing and retail industries. For foodservice industry customers, it combines great tasting coffees, teas and specialty beverages with the added convenience and efficiency of dispenser-based systems. For food and beverage manufacturers and retailers looking for authentic coffee and tea flavor for their packaged foods and ready-to-drink beverages, Javo supplies customized beverage formulations, extracts and flavors. Certain prior year amounts have been reclassified to conform to current year presentation. The following is a comparative table of income statements for quarters ended September 30, 2007 and 2006.Below is a discussion and analysis of the period-over-period changes. Three months ended Change September 30, 3 Months 3 Months 2007 2006 2007-2006 % Net sales $3,921,536 $2,308,365 $1,613,171 69.88 % Cost of sales (2,807,636 ) (1,366,764 ) (1,440,872 ) 105.42 % Gross profit 1,113,900 941,601 172,299 18.30 % Operating expenses: Selling and marketing (1,198,652 ) (495,825 ) (702,827 ) 141.75 % General and administrative (1,698,928 ) (879,829 ) (819,099 ) 93.10 % Total operating expenses (2,897,580 ) (1,375,654 ) (1,521,926 ) 110.63 % Loss from operations (1,783,680 ) (434,053 ) (1,349,627 ) 310.94 % Other income (expenses): Interest income 186,806 1,847 184,959 10014.02 % Interest expense (1,540,071 ) (276,935 ) (1,263,136 ) 456.11 % Income from derivatives 2,998,898 2,998,898 Gain on disposal of assets (1,427 ) (1,427 ) Other Income, net 11,746 11,746 Total other income/(expense) 1,655,952 (275,088 ) 1,931,040 -701.97 % Net loss $(127,728 ) $(709,141 ) $581,413 -81.99 % *For the three months ended September 30, 2007, interest expense of $1,540,071 includes non-cash accretion of debt discount of $1,133,196. **For the three months ended September 30, 2007, income from derivatives is a non-cash charge related to change in Black Scholes value of warrants to purchase 7,195,844 shares of the Company’s Common Stock.The warrants have strike prices ranging from $1.79 to $2.24 per share and expire on December 15, 2011.The Company would receive an additional $15 million in equity capital if these warrants were exercised in full at the current strike prices. 13 REVENUES For the quarter ended September 30, 2007, the Company had gross revenues of $3,921,536, an increase of $1,613,171 or 69.88% over the same quarter in 2006. The Company realized $2,849,093 or an increase of $1,540,498 or 117.7% in gross revenue from its hot and iced dispensed products.This revenue growth was fueled by the Company’s record number of new hot and iced dispenser customer placements during the three months ending September 30, 2007.The Company increased dispenser customer placements by 964 in the quarter, giving it a total installed customer dispenser base of 3,575 dispensers.On an annual basis, the Company anticipates gross revenue between $3,000 and $6,000 per customer dispenser. The Company anticipates continued growth in its revenues in 2007 as it creates new distributor relationships and adds dispenser installations for its hot and iced coffee beverages in additional foodservice locations.The Company has announced that the leading convenience store industry customer in the United States, 7-Eleven, Inc., is in the process of expanding Javo’s iced coffee program from approximately 780 locations in the Northeast and Florida to most stores in its 7,100 United States system.In addition to 7-Eleven, Inc., the Company sells to other national and regional foodservice operator customers, including:Compass Group, ARCO AMPM, Gordon Foodservice, Shamrock Foods, Sysco Foods, US Foodservice, PFG, McLane, Coremark, Wilson Farms, Exxon-Mobil, Irving Oil, Sunoco, Mrs. Fields, Haagen-Dazs, Caribou Coffee and others.While there is no assurance that any of the Company’s customers will continue or expand in the future, the business potential within this group is substantial since these customers control the product stocking decisions for nearly 30,000 locations.For some of these customers, the Company is currently in the initial stages of market testing; for others, it has already completed chain-wide expansions.The Company products have been approved by group purchasing organizations including Foodbuy, Amerinet, Consorta, Med-Assets, HPSI and HPS.Additionally, the Company’s sales force is in active discussions with other potential customers controlling beverage decisions at a significant number of the approximately 2.5 million coffee and tea serving locations in the United States. SELLING AND MARKETING EXPENSES Selling and marketing expenses for the quarter ended September 30, 2007, were $1,198,652 compared to $495,825 in the same quarter in 2006, or an increase of $702,827 or 141.75%.The increase was, primarily, the result of the addition of new sales positions and expenses related to adding new sales territories in every region of the United States. More specifically, approximately $366,000 of the increase was attributable to additional payroll, benefits, travel and entertainment expenses, approximately $191,000 was attributable to increased marketing and promotion expenses, and approximately $146,000 was attributable to expenditures on promotional materials, tradeshow expenses, printing costs, and sales supplies. The Company anticipates that sales and marketing costs for the remainder of 2007 will increase with the hiring of additional sales staff.The Company added three sales persons in the first quarter of 2007, two during the second quarter, four during the third quarter, and anticipates making additional hires before the end of 2007.Management expects that the additional sales staff will generate significant revenue growth in the future and that selling and marketing expenses over time will decline as a percentage of gross sales. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative expenses for the quarter ended September 30, 2007 were $1,698,928 compared to $879,829 in the same quarter in 2006. The increase of $819,099 or 93% was primarily due to an increase in payroll and benefit costs of $102,000 and non-cash expense for options grants of approximately $362,000, warehouse overhead such as payroll and repairs and maintenance of approximately $28,000, an increase in legal, finance and accounting expenses for payroll and outside accounting fees of approximately $56,000, provision for bad debt of 125,000 and an increase in other overhead expenses of $146,000. These cost increases were due in part to expansion of staff, costs for registration of common stock in connection with its senior convertible debt, increases in costs for legal services, auditors, internal control (SOX) consultants and compliance, and improved insurance coverage including increased limits, reflecting the growth in its operations. The Company anticipates that general and administration expenses will increase moderately in the remainder of 2007.The Company anticipates additional documentation and testing costs for Sarbanes-Oxley Act compliance and auditing fees. 14 OTHER INCOME/EXPENSES The Company recorded $1,655,952 net other income for the quarter ended September 30, 2007 compared to $(275,088) in net other expense for the same quarter in 2006. The change in other income/(expense) of $1,931,040 or 702% is primarily due to a non-cash derivative income of $2,998,898 reported for revaluation of Company’s warrants issued in connection with its Senior Convertible Debt offset by non-cash amortization of debt discount related to the same convertible debt of $1,133,196, and the one time non-cash accelerated interest expense, unamortized loan cost and debt discounts amortization of approximately $187,074 recorded in the three months ending September 30, 2006. The Company’s net other income/expense in the remainder of 2007 will include non-cash interest expense for accretion of the debt discount of $1,089,015 in connection with its $21 million Senior Convertible Debt.For the calendar year 2007, the aggregate amount of this expense is expected to be $4.5 million, which will be expensed as follows in each of the four fiscal quarters: $1,121,658, $1,152,861, $1,133,196 and $1,089,015 in the first, second, third and fourth quarters, respectively. NET LOSS The net loss for the Company for the quarter ended September 30, 2007 was $127,728 compared to a net loss of $709,141 for the same quarter in 2006, a difference of $581,413 or 82%. The difference is primarily the result of the Company recording non-cash other derivative income of $2,998,898,increased interest income offset by the non-cash accretion of debt discount of $1,133,196, and an increased loss from operations of $1,249,627 for the quarter ending September 30, 2007, reduced by the one-time recognition of accelerated interest expense, unamortized loan cost and debt discounts amortization of approximately $5,197,980 recorded in connection with the conversion of promissory notes to Series B Preferred Stock as of September 30, 2006. The Company anticipates continued growth in placements of its hot and iced coffee/tea dispensers at its current customers and the addition of new customers during the remainder of 2007.The Company plans include moderate increases in sales, marketing, and general and administrative expenses. The Company’s other income expense for the remainder of 2007 will be unpredictable due to the liability accounting for the warrants issued in connection with its of Senior Convertible Debt.Liability accounting requires the Company to revalue the warrants and record the change as an increase or decrease in warrant liability and report non-cash derivative income or expense.The warrants are re-valued based on Black-Scholes valuation model.The major factor affecting the value of the warrants is the Company’s stock price.If the stock price goes up the warrant liability goes up and the Company reports non-cash derivative expense.If the stock price goes down the warrant liability goes down and the Company reports non-cash derivative income.Other factors affecting the warrant liability are the Company’s stock volatility, interest rates and the remaining life of the warrant. 15 NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 Certain prior year amounts have been reclassified to conform to current year presentation. The following is a comparative table of income statements for nine months ended September 30, 2007 and 2006.Below is a discussion and analysis of the period-over-period changes. Nine Months Ended Change September 30, 9 Months 9 Months 2007 2006 2007-2006 % Net sales $9,865,080 $7,823,538 $2,041,542 26.09 % Cost of sales (6,486,084 ) (4,723,794 ) (1,762,290 ) 37.31 % Gross profit 3,378,996 3,099,744 279,252 9.01 % Operating expenses: Selling and marketing (3,080,609 ) (1,356,384 ) (1,724,225 ) 127.12 % General and administrative (4,828,063 ) (2,558,716 ) (2,269,347 ) 88.69 % Total operating expenses (7,908,672 ) (3,915,100 ) (3,993,572 ) 102.00 % Loss from operations (4,529,676 ) (815,356 ) (3,714,320 ) 455.55 % Other income (expenses): Interest income 560,849 5,837 555,012 9508.51 % Interest expense* (4,720,716 ) (7,207,734 ) 2,487,018 -34.50 % Income from derivatives** 3,263,206 3,263,206 Other income, net 42,849 42,849 Gain on disposal ofassets (2,604 ) (2,604 ) Total other expense (856,416 ) (7,201,897 ) 6,345,481 -88.11 % Net loss $(5,386,092 ) $(8,017,253 ) $2,631,161 -32.82 % *For the nine months ended September 30, 2007, interest expense of $4,720,716 includes non-cash accretion of debt discount of $3,407,715 in connection with the Company’s debt. **For the nine months ended September 30, 2007, income from derivatives of $3,263,206 is non-cash income related to change in Black Scholes value of warrants to purchase 7,195,844 shares of the Company’s Common Stock. The warrants have strike prices ranging from $1.79 to $2.24 per share and expire on December 15, 2011.The Company would receive an additional $15 million in equity capital if these warrants were exercised in full at the current strike prices. 16 REVENUES For the nine months ended September 30, 2007, the Company had gross revenues of $9,865,080, an increase of $2,041,542 or 26% over the same nine months of the previous year. The Company realized a $2,533,650 or 68.4% increase in gross revenue from its hot and iced dispensed products.This revenue growth was fueled by the Company’s record number of new hot and iced dispenser customer placements during the nine months ended September 30, 2007.The Company placed 2,073 dispensers in the first nine months of 2007 reaching a total of 3,575 installed dispensers.On an annual basis, the Company anticipates revenue between $3,000 and $6,000 per dispenser.This growth in core business revenue for the nine month period was offset by a reduction of $1,095,090 or 26.4% in packaged and bulk product revenue.This reduction was primarily attributable to significant purchases in the first half of 2006 by a customer filling national distribution for a new retail product. The Company anticipates continued year over year growth in its revenues as it creates new distribution relationships and adds customer dispenser installations for its hot and iced coffee beverages.The Company recently announced that the leading convenience store industry customer in the United States, 7-Eleven, Inc., is in the process of expanding Javo’s iced coffee program from approximately 780 locations in the Northeast to most stores in its 7,100 United States system.In addition to 7-Eleven, Inc., the Company sells other national and regional foodservice customers, including:Compass Group, Speedway-SuperAmerica, ARCO AMPM, Gordon Foodservice, Shamrock Foods, Sysco Foods, US Foodservice, PFG, McLane, Coremark, Wilson Farms, Exxon-Mobil, Irving Oil, Sunoco, Mrs. Fields, Haagen-Dazs, Caribou Coffee and others.While there is no assurance that any of the Company’s customers will continue or expand in the future, the business potential within this group is substantial since these customers control the product stocking decisions for nearly 30,000 locations.For some of these customers, the Company is currently in the initial stages of market testing; for others, it has already completed chain-wide expansions.The Company’s products have been approved by group purchasing organizations including Foodbuy, Amerinet, Consorta, Med-Assets, HPSI and HPS.Additionally, the Company’s sales force is in active discussions with other potential customers controlling beverage decisions at a significant number of the approximately 2.5 million coffee and tea serving locations in the United States. SELLING AND MARKETING EXPENSES Selling and marketing expenses for the nine months ending September 30, 2007 were $3,080,609 compared to $1,356,384 in the same nine months of 2006, or an increase of $1,724,225 or 127%.The increase was, primarily, due to the addition of new sales positions and expense related to adding new sales territories in every region of the United States. More specifically, approximately $849,000 of the increase was attributable to additional payroll, benefits, travel and entertainment expenses, approximately $355,000 was attributable to increased marketing and promotion expenses, and approximately $520,000 was attributable to expenditures on promotional materials, tradeshow expenses, printing costs, and sales supplies.In particular, the Company incurred significant additional expense for the Company’s participation at the National Restaurant Show held in Chicago in May 2007. The Company anticipates that sales and marketing costs for the remainder of 2007 will increase with the hiring of additional sales staff.The Company added three sales persons in the first quarter of 2007, two during the second quarter, four during the third quarter and anticipates adding several more during the remainder of 2007.Management expects that the additional sales staff will generate significant revenue growth in the future and that selling expenses will over time will decline as a percentage of gross sales. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative expenses for the nine months ended September 30, 2007 were $4,828,063 compared to $2,558,716 in the same nine months of 2006. The increase of $2,269,347 or 89% was primarily due to an increase in payroll and benefit costs of $620,000, and non-cash expense for options grants of approximately $603,000, R&D/QA payroll and overhead costs of $83,000, warehouse overhead such as payroll and repairs and maintenance costs of approximately $77,000, an increase in legal, finance and accounting expenses for payroll and outside accounting fees of approximately $368,000, provision for bad debt allowance of $135,200, and an increase in other overhead expenses of $382,800. These cost increases were due in part to expansion of staff, costs for registration of common stock in connection with its senior convertible debt, increases in costs for legal services, auditors, internal control (SOX) consultants and compliance, and improved insurance coverage, including increased limits, reflecting the growth in its operations. The Company anticipates that general and administration expenses will moderately increase in the remainder of 2007.In particular, the Company anticipates additional documentation and testing costs for Sarbanes-Oxley Act compliance and auditing fees. 17 OTHER INCOME/EXPENSES The Company recorded $(585,416) for the nine months ended September 30, 2007, compared to $(7,201,897) in net other expense for the same quarter in 2006. The reduction in other expense of $6,345,481 or 88% is primarily due to a non-cash derivative income of approximately $3,263,206 reported for re-valuation of Company’s warrants issued in connection with its Senior Convertible Debt and non-cash amortization of debt discount related to the same convertible debt of $3,407,715 offsetting the one time non-cash accelerated interest expense, unamortized loan cost and debt discounts amortization of approximately $5,384,964 recorded in the nine months ending September 30, 2006. The Company’s net other income/expenses in the remainder of 2007 will include non-cash interest expense for accretion of the debt discount recorded in connection with its $21 million Senior Convertible Debt.For the calendar year 2007, the aggregate amount of this expense is expected to be $4.5 million, which will be expensed as follows in each of the four fiscal quarters: $1,121,658, $1,152,861, $1,133,196 and $1,089,015 in the first, second, third and fourth quarters, respectively. The Company’s other income expense for the remainder of 2007 will be unpredictable due to the liability accounting for the warrants issued in connection with its of Senior Convertible Debt.Liability accounting requires the Company to revalue the warrants and record the change as an increase or decrease in warrant liability and report non-cash derivative income or expense.The warrants are re-valued based on Black-Scholes valuation model.The major factor affecting the value of the warrants is the Company’s stock price.If the stock price goes up the warrant liability goes up and the Company reports non-cash derivative expense.If the stock price goes down the warrant liability goes down and the Company reports non-cash derivative income.Other factors affecting the warrant liability are the Company’s stock volatility, interest rates and the remaining life of the warrant. NET LOSS The net loss for the Company for the nine months ended September 30, 2007, was $5,386,092 compared to a net loss of $8,017,253 for the same nine months in 2006, a difference of $2,631,161 or 33%. The difference is primarily the result of the Company recording non-cash other derivative income of $3,263,206, increased interest income offset by the non-cash accretion of debt discount of $3,407,715, and an increase in loss from operations of $3,614,320 for the nine months ended September 30, 2007, reduced by the one-time recognition of accelerated interest expense, unamortized loan cost and debt discounts amortization of approximately $5,384,964 recorded in connection with the conversion of promissory notes to Series B Preferred Stock as of September 30, 2006. The Company anticipates continued growth of its hot and iced dispenser placements at its current customers and growth through its current customer prospects.The Company plans include moderate increases in sales, marketing, and general and administrative expenses. LIQUIDITY AND CAPITAL RESOURCES The Company has experienced net losses and negative cash flows from operations since inception through September 30, 2007; it has an accumulated deficit of $47,466,744 million and has consumed cash from operations and financing in excess of $23 million.It has financed operations since inception primarily through capital contributions, related-party loans, and private-placements of its Common Stock and debt offerings. The Company anticipates that its current cash and cash equivalents, as well as expected cash flows from anticipated increased sales and gross profits in remainder of 2007 will provide adequate capital to fund operations, sales growth and any required capital expenditures needs. The Company currently has 3,575 dispensers serving its products in such locations as 7-Eleven, Compass/Foodbuy, Med Assets, Consorta, Amerinet, and multiple other leading convenience stores, hotel, hospital, health care, card club and casino customers.The Company’s continues to add distribution centers across the United States currently serves:Sysco Foods, US Foodservice, Gordon Foodservice, Shamrock Foodservice, PFG, McLane, Core-mark and other broadline and specialty distributors. The Company used $5,319,847 in cash and cash equivalents in operating activities in nine months ending September 30, 2007, versus $249,436 in the same period in 2006.The use of cash in the third quarter 2007 was primarily due to an increased loss from operations after non-cash expenses of approximately $4.4 million, increases in trade receivables, prepaid expenses and inventory of approximately $3.2 million, partially offset by increased accounts payable and accrued expenses of approximately $1.4 million and increased interest expense payments of $774,627. 18 The Company also purchased capital equipment and hot and iced dispensers totaling $2,525,314 during the nine months ending September 30, 2007, of which $372,483 was financed through capital leases.The Company, in the ordinary course of business anticipates, purchasing additional production equipment and hot and iced coffee dispensers.These planned capital expenditures, estimated to be $1-2 million, will be funded through equipment financing and from working capital. The Company made a cash principal payment on promissory notes and senior convertible debt of $888,889 during the nine months ending September 30, 2007.The Company anticipates the principal and interest payments due on its senior convertible debt for the remainder of the year will be funded by issuance of additional registered shares of its common stock. FACTORS AFFECTING QUARTERLY PERFORMANCE The Company has experienced variations in sales from quarter to quarter due to the sales mix of its products and a variety of other factors including consumer buying trends, marketing programs, seasonality and weather; therefore the results of any quarter are not necessarily indicative of the results that may be achieved for the full fiscal year.The Company anticipates significant growth in sales of its hot and iced dispensed products in 2007.The iced dispensed sales are expected to be greater in the spring, summer and early fall; while the hot dispensed sales are expected to be greater in late fall, winter and early spring.The Company anticipates some seasonality in its gross revenue and operating results. CRITICAL ACCOUNTING POLICIES Revenue Recognition Revenue from coffee products is recognized upon shipment of product. Estimated returns and allowances are accrued at the time of sale. Stock-Based Compensation The Company accounts for stock-based compensation under the provisions of SFAS 123(R), Share-based Payments. Accordingly, compensation costs for all share-based awards to employees are measured based on the grant date fair value of those awards and recognized over the period during which the employee is required to perform services in exchange for the award (generally over the vesting period of the award). As of September 30, 2007, the Company had 5,000,000 outstanding employee options or share-based payment awards with market or performance conditions. Accounting for Derivatives The Company’s net other income/expenses will be affected significantly and unpredictably by the market price of its Common Stock because it is required under ETIF 00-19 to account for the warrants issued in connection with the Company’s Senior Convertible Debt as derivative liabilities.The Company is required to revalue these warrants at the end of each reporting period.The Company uses the Black Scholes method to value the warrants.The Company is required to record the periodic change in value as either non-cash derivative income (if the value of the warrants decreases) or as non-cash derivative expense (if the value of the warrants increases).Although the value of the warrants is affected by interest rates and the Company’s stock volatility, the primary cause of the change in the value of the warrants will be the value of the Company’s Common Stock.If the stock price goes up, the value of the warrants will generally increase, and if the stock price goes down, the value of the warrants will generally decrease.If these warrants were to be exercised in full, the Company would receive proceeds of approximately $15 million. RECENT ACCOUNTING PRONOUNCEMENTS In February2007, the FASB issued SFAS No.159, “ The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No.159”). SFAS No.159 provides companies with an option to report selected financial assets and liabilities at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. SFAS No.159 is effective for fiscal years beginning after November15, 2007. SFAS No.159 is not expected to have a material impact on our results of operations or financial position. 19 OFF-BALANCE SHEET ARRANGEMENTS In 2005, the Company entered into a seven-year rental agreement with Javo Dispenser, LLC (“LLC”) to rent liquid concentrate dispensers for placement at its customer locations.The LLC is a Delaware limited liability company owned by Company directors Baker, Knapp, Rielly, Hackett and Solomon and three other Company shareholders.The Company’s Chief Financial Officer serves, without remuneration of any kind, as the General Manager of the LLC.The LLC has agreed to acquire, as needed, up to $2,000,000 worth of liquid dispensers, which are then to be rented to the Company.The term of the rental agreement extends to 2010 and, at the end of the term, the Company has the right to acquire the dispensers for nominal consideration of $1.00. The Company believes that the terms of this agreement are fair and are consistent with the terms that would be obtained in an arm’s length transaction.As of September 30, 2007, the LLC had purchased 891 dispensers at a total cost of $2,150,941.The Company incurred dispenser rental expense of $182,040 and $69,033 in quarters ended September 30, 2007 and September 30, 2006, respectively.As of September 30, 2007, the Company owed the LLC $152,040. 20 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company’s market risks relating to our operations result primarily from changes in commodity prices and our ability to pass along those cost increases through customer price increases.We do not use financial instruments or commodity contracts in hedging transactions or for trading purposes, although we do buy futures contracts to mitigate against these risks, as described below. Green coffee prices are subject to substantial price fluctuations due to various factors including weather and political and economic conditions in coffee-producing countries.Our gross profit margins can be impacted by changes in the price of green coffee.We enter into commitments with coffee brokers to purchase, on a forward-looking basis, commercial grade coffees, which give us significant flexibility in selecting the date of the market price and timing of delivery.Depending on our demand and the condition of the coffee markets, we will generally make commitments for one to nine months ahead; as of September 30, 2007, we had approximately $279,000 in green coffee purchase commitments. 21 ITEM 4.CONTROLS AND PROCEDURES Disclosure Controls and Procedures As of September 30, 2007, the Company management, under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934).Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective to make known to them in timely fashion material information related to the Company required to be filed in this report. Changes in Internal Contol over Financial Reporting The Company made several changes in its internal control over financial reporting in the first quarter of 2007 to remediate and correct deficiencies identified in its review of internal control and procedures conducted in the fourth quarter of 2006 and through January 2007. The internal control review was conducted by Company personnel, including the Chief Financial Officer, with the aid of an internal control consultant and outside IT specialist.The changes primarily involved further separation of duties in the control processes, adding additional review steps in certain processes, formalization and retention of written documentation of control, review and approval processes, additional training of personnel involved in the financial processes and realignment of certain access rights by position within its accounting and information systems. The Company management continues to monitor and test its controls and expects to add additional staff and system improvements, as needed, to ensure that its internal control over financial reporting is effective.The Company formalized the assessment process by identifying and scheduling periodic internal testing of the various systems and process involved in its internal control over financial reporting. 22 PART IIOTHER INFORMATON ITEM 1.LEGAL PROCEEDINGS At the present time the Company has no material pending legal proceedings.However, from time to time, the Company may become involved in various litigation matters arising out of the normal conduct of its business, including litigation relating to commercial transactions, contracts, employment disputes and other matters. In the opinion of management, it is not expected that any such litigation would have a material effect on our financial position, results of operations or cash flows. ITEM 1A.RISK FACTORS There have been no material changes from the risk factors disclosed in our 2006 Form 10-K. ITEM 6.EXHIBITS 31.1Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned in the City of Vista, California, on November 6, 2007. Javo Beverage Company, Inc., a Delaware corporation By: /s/ Cody C. Ashwell Cody C. Ashwell Its:Chairman and Chief Executive Officer By: /s/ Richard A. Gartrell Richard A. Gartrell Its:Chief Financial Officer 23
